Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant |X|Filed by a Party other than the Registrant|_| Check the appropriate box: |_|Preliminary Proxy Statement. |_|Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). |_|Definitive Proxy Statement. |X|Definitive Additional Materials. |_|Soliciting Material Pursuant to Sec. 240.14a-12. PNC FUNDS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment Of Filing Fee (Check the appropriate box): |X|No fee required. |_|Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: |_|Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: - 2 - A Special Message to Shareholders of the PNC Growth & Income Fund, the PNC Equity Growth Fund and the PNC Equity Income Fund Pending shareholder approval, the PNC Growth & Income Fund, the PNC Equity Growth Fund and the PNC Equity Income Fund will reorganize into three BlackRock funds on or about November 15, 2008. To help you understand the changes associated with these transactions (each a Reorganization), weve created this document to answer questions about the Reorganization and BlackRock fund privileges, policies, procedures and services. For more detailed information about the investment objectives, policies, risks, fees and expenses of your PNC fund and the corresponding BlackRock fund, it is important to carefully consult the Combined Prospectus/Proxy Statement that was mailed to you in September. If you would like to review a copy of a BlackRock funds prospectus, please visit www.blackrock.com/funds , call BlackRock at 1-800-441-7762 or speak with your Financial Advisor. General Questions Q: Into which BlackRock fund will my PNC fund reorganize? A: The table below lists each funds name, its respective share classes, and its correlating fund numbers: PNC FUND (REORGANIZED FROM) BLACKROCK FUND (REORGANIZED TO) Fund # Class Fund Name CUSIP Ticker Fund # Class Fund Name CUSIP Ticker 0431 A PNC Growth & Income 69350U203 PGIAX 243 A BlackRock Large Cap Core 09250J106 MDLRX 0433 C PNC Growth & Income 69350U302 PVCEX 243 A BlackRock Large Cap Core 09250J106 MDLRX 0415 Inst. PNC Growth & Income 69350U104 PVAEX 403 Inst. BlackRock Large Cap Core 09250J502 MALRX 0670 A PNC Equity Growth 69350U807 PEWAX 168 A BlackRock Capital Appreciation 091937615 SRLAX 0672 C PNC Equity Growth 69350U880 PEWCX 168 A BlackRock Capital Appreciation 091937615 SRLAX 0662 Inst. PNC Equity Growth 69350U708 PEQGX 369 Inst. BlackRock Capital Appreciation 091937623 SRLSX 0667 A PNC Equity Income 69350U500 PEQAX 195 A BlackRock Equity Dividend 09251M108 MDDVX 0669 C PNC Equity Income 69350U609 PEYCX 197 C BlackRock Equity Dividend 09251M306 MCDVX 0661 Inst. PNC Equity Income 69350U401 PEYIX 383 Inst. BlackRock Equity Dividend 09251M504 MADVX Q: Will I receive a confirmation of the Reorganization that I can keep for my records? A: A confirmation statement from BlackRock will be sent to you, showing the ending balance in your account as of Friday, November 14, 2008. You should receive the confirmation statement within three to five days after the Reorganization. Q: Will I own the same number of shares of the BlackRock fund as I currently own in my PNC fund? A: No, you will receive shares of the BlackRock fund with the same aggregate net asset value as the shares of the PNC fund you own prior to the Reorganization. However, the number of shares you receive will depend on the relative net asset value of the shares of the PNC fund and the BlackRock fund as of the close of trading on the New York Stock Exchange on the business day before the closing of the Reorganization (Valuation Time). For example, if as of the Valuation Time the net asset value of the BlackRock fund share class you will receive is lower than the net asset value of the PNC fund share class you own, you will receive a greater number of shares of the BlackRock fund. Alternatively, if the net asset value of the BlackRock fund share class is higher than it was for the PNC fund share class, you will receive a lower number of shares. - 3 - A Special Message to Shareholders of the PNC Growth & Income Fund, the PNC Equity Growth Fund and the PNC Equity Income Fund Q: Will I receive the same share class of the BlackRock fund that I currently own in the PNC fund? A: Shareholders of the PNC Growth & Income Fund Class C and PNC Equity Growth Fund Class C will receive Investor A Shares of the BlackRock Large Cap Core Fund and the BlackRock Capital Appreciation Fund, respectively. Otherwise, shareholders will receive the same share class they currently hold. Please review the Combined Prospectus/Proxy Statement that was mailed to you in September for additional information. Class C shareholders of the PNC Growth & Income Fund and PNC Equity Growth Fund who are currently enrolled in an automatic investment plan, or that submit a purchase order for additional shares of a BlackRock fund after the Reorganization without making a specific class designation in their purchase order, will receive Investor A shares of the BlackRock fund and will be subject to the 5.25% Investor A sales charges on such future purchases. Please consult your Financial Advisor or call BlackRock. Q: Will there be a final distribution for my PNC fund? A: Yes. Your PNC fund will have a final distribution, if necessary, payable on November 12, 2008 (record date: November 10, 2008, ex-date: November 11, 2008). Q: Will there be any changes to sales loads, commissions or other similar fees in connection with the Reorganization? A: While a sales charge will not be imposed in connection with the Reorganization, applicable sales charges will be imposed on future purchases of BlackRock funds, unless the shareholder is eligible for a reduction or waiver. For additional information, please refer to the Combined Prospectus/Proxy Statement that was mailed to you in September. Q: Will the reorganization of these funds have any tax implications? A: The Reorganization is expected to qualify as a tax-free reorganization, however a portion of the portfolio assets of the PNC fund may be sold in connection with the Reorganization, which could result in additional tax liability. For additional information, please refer to the Combined Prospectus/Proxy Statement that was mailed to you in September. Q: Will my account and fund number(s) change when I transition to the BlackRock fund? A: Your account number will not change, however your fund number(s) will change. Please refer to the above chart for the BlackRock fund numbers. Q: Will the fund symbols change? A: Yes, please refer to the above chart for the BlackRock fund symbols. Q: How long will BlackRock Funds honor checks sent to me on behalf of these PNC funds? A: BlackRock will honor checks sent on behalf of former PNC fund shareholders for 90 days after the date of the Reorganization. In order to receive a replacement check after this date, you will need to contact BlackRock Investor Services at 800-441-7762. We recommend you promptly deposit or cash any checks you receive from these PNC funds. Q: Will I have access to my account information and other online services after integration with BlackRock Funds? A: Effective November 17, 2008, you will have online access to fund information, tax information, statements and forms, and you will be able to purchase, exchange and redeem shares online. BlackRock Funds will mail you a brochure that provides more information on BlackRocks online services. You will need to establish a user ID and password using your new BlackRock Funds account number in order to access these services. Go to www.blackrock.com/funds to access the area labeled account access log-in and follow the instructions for creating your new user ID and password. - 4 - A Special Message to Shareholders of the PNC Growth & Income Fund, the PNC Equity Growth Fund and the PNC Equity Income Fund Service Enhancements BlackRock Funds offers many service enhancements. Below are questions and answers that highlight some of the features available to you beginning November 17, 2008: Q: What are some of the enhanced privileges offered by BlackRock? A: One of these privileges is the Systematic Exchange Privilege, which will allow you to exchange money systematically from one BlackRock fund into a maximum of four other BlackRock funds. Another is the Dividend Allocation Plan (DAP), which will enable you to invest distributions automatically from one BlackRock fund into another BlackRock fund without incurring any fees or sales charges. Furthermore, the EZ-Trader privilege will allow you to purchase or sell fund shares by telephone, online or through our voice response unit (VRU) via the Automated Clearing House (ACH) system without charge from the fund. In addition to these new privileges, BlackRock offers any day AIPs (automatic investment plans) and SWPs (systematic withdrawal plans). Q: Does BlackRock allow telephone redemptions and exchanges? A: Your account will be coded automatically with the Telephone Redemption and the Telephone Exchange privileges, unless you disable these privileges by contacting BlackRock Investor Services by telephone on or after November 17, 2008, at 800-441-7762.
